Title: From George Washington to Brigadier General James Clinton, 10 June 1780
From: Washington, George
To: Clinton, James



Head Quarters Heights above SpringfieldJune 10th 1780
Dear Sir

From the accounts which I have received from the northward, I am in hopes there will be no occasion for your advancing beyond Albany. I put this letter under cover to the Lieut. Governor with a desire to forward it to you, in case the information he may have received of the retreat of the Enemy will justify your recall. In such case, you will return with the utmost expedition to West Point and put yourself under the command of Genl Howe or Genl Heath should he have arrived from Boston—From the present apprehensions of the designs of the Enemy, you will be pleased to use every exertion to reach West Point, should it be determined by the Legislature that you may come down the river. I am Dr Sir your most obet servant

Go: Washington

